Citation Nr: 1028813	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to the service connected cervical 
osteoarthritis with myofascial syndrome of the right trapezius.

2.  Entitlement to service connection for a lower back condition, 
to include lumbar disc herniation.

3.  Entitlement to service connection for tension and migraine 
headaches, to include as secondary to the service connected 
disability of cervical osteoarthritis with myofascial syndrome of 
the right trapezius.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1970.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 2007 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, in which, in pertinent part, service connection for 
fibromyalgia (claimed as joint pain and radiculopathy of the 
upper extremities), tension and migraine headaches, to include as 
secondary to the service connected cervical osteoarthritis with 
myofascial syndrome of the right trapezius, and chronic low back 
pain was denied, and in which increased evaluations for cervical 
osteoarthritis with myofascial syndrome of the right trapezius 
and residuals of fracture of the right clavicle was denied.  

The issue of entitlement to service connection for a lower back 
disability to include lumbar disc herniation and to increased 
evaluations for cervical osteoarthritis with myofascial syndrome 
of the right trapezius and for residuals of right clavicle 
fracture addressed in the REMAND portion of the decision below 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The symptoms of a condition now diagnosed as myofascial pain 
and fibromyalgia had its onset during active service and has been 
present continuously since that time to the present.

2.  A headache disorder, to include tension and migraine 
headaches, had its onset during active service and has been 
present continuously since that time to the present.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have 
been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303 (2009).

2.  The criteria for service connection for a headache disorder, 
to include tension and migraine headaches, have been met. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Service Connection

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

With chronic disease shown as such in service or within the 
presumptive period, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  Continuity 
of symptomatology is required only where the condition noted 
during service or in the presumptive period is not in fact shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303 (2009).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's reports of medical history and examination at 
entrance to active service reveal no complaints or findings of 
any musculoskeletal defect, diagnosis or other abnormality.  
Service treatment records show that the Veteran sustained a close 
comminuted fracture of the distal right clavicle in a MVA during 
active service in 1968.  She was thrown out of the vehicle 
through the windshield.  She was hospitalized in June 1968 and 
treated for fracture of the right clavicle, abrasions of the left 
back and right breast, abrasion of the left knee and lacerations 
of the left knee.  Report of Medical Board Report (MBR) dated in 
November 1968 reflects that the Veteran was then found unfit for 
duty and was returned to six months limited duty.  Service 
treatment records reveal complaints of headaches, back pain, and 
epigastric pain.  She was again hospitalized in June 1969 for 
continued complaints of pain in the neck and right 
acromioclavicular joint and headaches.  An impression of 
myovascular hemicrania, probably secondary to trauma was made.  
Results of X-rays taken show intact inner and outer skull tables 
without evidence of fracture and no evidence of increased 
intracranial pressure or abnormal calcification.  MBR dated in 
July 1969 reflects that the impression of myovascular hemicrania 
was not substantiated.  The primary diagnosis was established as 
closed right clavicle fracture, healed, and recommended that she 
be returned to duty with a U2 profile.  A report of medical 
examination at discharge is not of record.

Thereafter, private and VA treatment records document a diagnosis 
of fibromyalgia as early as October 1989.  These records, 
including VA examinations dated in August 1976, August 1983, 
September 1990, March 1993, and October 2007 document complaints 
of headaches beginning in 1976 and continuing through to the 
present.  

In an October 1989 entry, the Veteran's private treating 
internist noted a past medical history of osteoarthritis of the 
cervical spine, which the physician opined was possibly post-
traumatic with possible chronic fibromyalgia syndrome secondary 
to the same trauma.  The physician went on to explain that the 
Veteran had injured her upper back in a 1968 MVA.  In an October 
1991 entry, the Veteran's physician stated he believed the 
Veteran had fibromyalgia and that this was the primary problem 
affecting and causing her symptoms.  He further stated that her 
symptoms dated back to the MVA.  It is noted that treatment 
records concerning the Veteran from this medical facility are 
present in the claims folder dating from 1974 to 2007. 

Private treatment records from 1973 through 2007 show that the 
Veteran has consistently reported experiencing headaches, and 
that she has stated that the headaches began after the inservice 
MVA and have been present since.  In an October 1986 entry, the 
Veteran's private treating physician described the Veteran's 
headaches as "secondary" to her right upper back and 
shoulder/neck pain.  However, it is unclear if this statement is 
an opinion of etiology or transcription of a history as reported 
by the Veteran.  

A private medical statement dated in May 1976 reflects that the 
Veteran was experiencing headaches and neck problems with the 
physician, a Doctor of Chiropractic care, opined "could be" the 
result of her inservice MVA in 1968.  

In October 2007, the Veteran underwent VA examinations for bones, 
spine, fibromyalgia, and headaches.  The examiner diagnosed 
fibromyalgia and tension and migraine headaches.  The examiner 
opined that a nexus between the fibromyalgia and the Veteran's 
service connected conditions could not be established.  The 
examiner's rationale was that the Veteran did not demonstrate a 
focality of symptom generation from the right trapezius region.  
The examiner further explained that fibromyalgia is quite common 
and is now considered to be the most common cause of generalized 
musculoskeletal pain in women between 20 and 55 years of age.  
Originally thought to be a muscle problem, it was now thought to 
be a disorder of pain regulation and there was no agreed-upon 
explanation for the pathogenesis of the disorder.  Concerning the 
diagnosed headache disorder, the examiner opined that it was 
secondary to the Veteran's fibromyalgia.  The examiner's 
rationale was that the service-connected cervical arthritis was 
clinically stable and without significant radiographic change, 
and the clavicle fracture had resolved.  Moreover, the examiner 
pointed out, the inservice MVA was nearly 40 years ago and 
certainly, if the diagnosed conditions had been related to the 
MVA, specific symptomatology would have presented decades ago.  
The examiner thus concluded that the objective evidence did not 
support a causal link between the currently diagnosed 
fibromyalgia and headache condition.  The examiner indicated she 
had reviewed the claims folder to include service treatment 
records, private and VA treatment records.  

Upon close analysis of the October 2007 VA examination report, 
the Board notes two major faults.  First, service treatment 
records were received subsequent to the examination.  These 
records include hospital treatment records from the Veteran's 
second hospitalization in 1969, during which time she complained 
of headaches initially thought to have myovascular hemicrania, 
which was thought at the time to be secondary to trauma.  Second, 
the examiner did not address the findings of fibromyalgia and 
headaches in private and VA treatment records.  In pertinent 
part, the examiner did not note that fibromyalgia was diagnosed 
in private treatment records as early as 1989 and that the 
Veteran's private treating physician found, in 1991, that the 
symptoms of the condition had their onset during the Veteran's 
active service.  Furthermore, it is clear from her conclusion 
that the Veteran's headache condition was secondary to the 
fibromyalgia that she did not closely review private and VA 
records showing the presence of headaches by the Veteran's report 
and physician's examination as early as 1976, which is well 
before the earliest diagnosis of fibromyalgia in 1989.  The 
examiner did not discuss the private medical opinion in 1976 
finding that the Veteran's headaches were at the time opined to 
be possibly the result of the inservice MVA as early as 1976, nor 
did she note the continuity of the Veteran's headache 
symptomatology from service to the present.  As such, the October 
2007 VA examination cannot be adequate for the purposes of 
adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Turning to the remainder of the medical evidence, this leaves the 
opinions of the Veteran's treating physicians in 1989 that the 
Veteran's fibromyalgia is possibly secondary to the inservice 
MVA, and in 1991 that the symptoms of fibromyalgia had their 
onset during active.  Concerning the diagnosed headache 
condition, the medical evidence-especially in light of service 
treatment records documenting headaches in 1969-establishes the 
onset of headaches during active service and a continuity of 
symptomatology therefrom to the present.  Although a chronic 
headache condition was not diagnosed during active service, 
continuity of symptomatology is clearly established from 
inservice (and, importantly, prior to the diagnosis of 
fibromyalgia), to the present.

There are no other opinions or findings against a finding that 
the Veteran manifests fibromyalgia and a headache disorder that 
had their onset during active service and have existing 
continuously from that time to the present.  Service connection 
for fibromyalgia and a headache condition to include tension and 
migraine headaches as directly related to active service is 
warranted.


ORDER

Service connection for fibromyalgia is granted.

Service connection for a headache disorder to include tension and 
migraine headaches is granted.


REMAND

The Veteran also seeks entitlement to service connection for a 
lower back disorder to include lumbar disc herniation.

As above explained, the October 2007 VA examination has been 
found inadequate for the purposes of adjudicating the Veteran's 
claims.  The October 2007 VA examination reflects that the 
Veteran is diagnosed with chronic low back pain, which the 
examiner found to be secondary to fibromyalgia and lumbar disc 
herniation.  Thus, the examination also does not provide an 
adequate diagnosis of the totality of the Veteran's lower back 
condition.  

Given the foregoing, the Board finds it is necessary to accord 
the Veteran VA examination to determine the nature, extent and 
etiology of her lower back disability with review of the complete 
service treatment records and of all private and VA treatment 
records and examination reports.   See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of her claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all VA and non-VA treatment she 
has obtained for her lower back disability.  
The RO/AMC should obtain release of private 
medical records were appropriate.  All 
records of which the RO has notice should 
be obtained.  

2.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examinations to 
determine the nature, extent, and etiology 
of lower back disability.  All indicated 
tests and studies must be performed.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.

Following a review of the service and post 
service medical records, as well as the 
Veteran's statements and examination of the 
Veteran, the examiner should:

a)  Identify any lower back disability 
that is currently manifested or 
indicated by the record;

b)  For each lower back disability 
identified, proffer an opinion as to 
whether it is at least as likely as 
not (i.e. 50 percent or greater 
probability) that the disability had 
its onset during the Veteran's active 
service or is otherwise 
etioliogllycially related to active 
service to include her in-service MVA;

c)  For each lower back disability 
that did not have its onset during 
service, proferr an opinion as to 
whether it is at least as likely as 
not (i.e 50 percent or greater 
probability) that the disability is 
etiologically related to, or 
aggravated by, any service-connected 
disability.  

A complete rationale must be provided for 
all opinion expressed.  

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for service connection for a lower 
back disorder to include lumbar disc 
herniation, with application of all 
appropriate laws and regulations, including 
consideration of lay statements, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the benefits sought are not granted in 
full, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  Thereafter, 
the appeal must be returned to the Board 
for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until she is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claim.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


